UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 14, 2008 THE AMACORE GROUP, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-27889 59-3206480 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1211 North Westshore Boulevard, Suite 512, Tampa Florida 33607 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(813) 289-5552 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13c-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On January 15, 2008, The Amacore Group, Inc. (the “Company”) entered into a Preferred Stock Purchase Agreement (the “Purchase Agreement”) with Vicis Capital Master Fund (“Vicis”) for the purchase by Vicis of 300 shares (the “Shares”) of the Company’s Series G Convertible Preferred Stock, par value $.001 per share (“Series G Preferred Stock”), for an aggregate cash purchase price of $3,000,000.As set forth in Item 5.03 below, shares of Series G Preferred Stock are convertible into shares of the Company’s Class A Common Stock and have rights and preferences senior to certain other classes and series of the Company’s capital stock.The Purchase Agreement contains customary representations and warranties and indemnification provisions in favor of Vicis.The disclosure under Item 5.03 below is incorporated herein by reference. As a result of this transaction and the purchase by Vicis in October 2007 of 300 shares of Series G Preferred Stock, Vicis owns an aggregate of 600 shares of Series G Preferred Stock.Vicis also owns an aggregate of 694.6 shares of the Company’s Series D Convertible Preferred Stock and 139 shares of the Company’s Series E Convertible Preferred Stock.In addition, Vicis owns warrants to acquire 400,000 shares of the Company’s Class A Common Stock at an exercise price of $2.40 per share. In connection with the Purchase Agreement, the Company and Vicis also entered into a Registration Rights Agreement dated as of January 15, 2008 (the “Registration Rights Agreement”) pursuant to which Vicis received certain “piggyback” registration rights with respect to the shares of Class A Common Stock or other Company securities into which Vicis’ shares of Series G Preferred Stock are converted. The foregoing disclosure is qualified in its entirety by reference to the Purchase Agreement and Registration Rights Agreement filed as Exhibits 1.1 and 1.2, respectively, to this report and incorporated herein by reference. Item 3.02 Unregistered Sales of Equity Securities. The disclosure under Item 1.01 above is incorporated herein by reference.The Shares referenced in Item 1.01 were offered and sold to Vicis in a private placement transaction in reliance upon exemptions from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended, and/or Rule 506 of Regulation D promulgated thereto.The Company based such reliance on certain representations made by Vicis to the Company in the Purchase Agreement including that Vicis is an accredited investor as defined in Rule 501 of Regulation D. Item 3.03 Material Modification to Rights of Security Holders. Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change In Fiscal Year. In January 2008, the Company amended its Certificate of Incorporation increasing the Company’s authorized shares from one billion (1,000,000,000) shares to one billion five-hundred million (1,500,000,000).The authorized shares for Class A Common Stock were increased from eight hundred sixty million (860,000,000) to one billion three-hundred sixty million (1,360,000,000); its Class B Common Stock remained at one hundred twenty million (120,000,000) shares and its preferred shares remained at twenty million shares (20,000,000).On January 14, 2008, an Amended Certificate of Incorporation (the “Amended Certificate of Incorporation”) was filed with the Delaware Secretary to reflect the foregoing.The foregoing description of the amendments to the Company’s certificate of incorporation is qualified in its entirety by reference to the Amended Certificate of Incorporation filed as Exhibit 3.1 to this report and incorporated herein by reference. On January 14, 2008, the Company filed an Amended Certificate of Designation of Series G Convertible Preferred Stock (the “Amended Certificate of Designation”) with the Delaware Secretary of State designating 600 shares of Series G Convertible Preferred Stock (the “Series G Preferred Stock”), par value $0.001 per share, with a stated value of $10,000 per share (“Stated Value”). 2 Rank.With respect to the distribution of assets upon liquidation, dissolution or winding up: The Series G Preferred Stock ranks (i) prior to all classes of the Company’s common stock; (ii) prior to all other series of the Company’s previously authorized preferred stock; (iii) prior to any class or series of capital stock of the Company created after the designation of the Series G Preferred Stock which does not, by its terms, rank senior to or pari passu with the Series G Preferred Stock (each a “Junior Security”).The Series G Preferred Stock ranks pari passu with the Company’s Series D Convertible Preferred Stock and Series E Convertible Preferred Stock and any class or series of capital stock of the Company created after the designation of the Series G Preferred Stock that, by its terms, ranks on parity with the Series G Preferred Stock.The Series G Preferred Stock ranks junior to any class or series of capital stock of the Company created after the designation of the Series G Preferred Stock that, by its terms, ranks senior to the Series G Preferred Stock (“Senior Securities”). Cumulative Preferred Dividends.Prior to payment of any dividend to the holders of any Junior Security, holders of Series G Preferred Stock are entitled to receive cumulative dividends payable on the Stated Value of the Series G Preferred Stock at a rate of 6% per annum.Subject to certain limitations, dividends are payable quarterly.Unpaid accumulated dividends accrue interest at a rate of 6% per annum. Liquidation Rights.In the event of a liquidation, dissolution or winding up of the Company, before any distribution is made to the holders of any Junior Security, the holders of shares of Series G Preferred Stock are entitled to be paid out of the assets of the Company an amount equal to the Stated Value plus the aggregate amount of any accumulated, but unpaid, dividends declared with respect to the Series G Preferred Stock. Voting Rights.Except as otherwise required by law, holders of Series G Preferred Stock do not have voting rights. Optional Conversion.Each share of Series G Preferred Stock is convertible at any time, at the option of the holder, into that number of shares of Class A Common Stock equal to the Stated Value divided by $5.00 (the “Conversion Price”).The Conversion Price is subject to adjustment for certain events, including the payment of a dividend payable in capital stock of the Company, any stock split, combination, or reclassification and certain issuances of Class A Common Stock or securities convertible into or exercisable for Class A Common Stock at a price per share or conversion price less than the then applicable Conversion Price.In the event of certain corporate changes, including any consolidation or merger in which the Company is not the surviving entity, sale or transfer of all or substantially all of the Company’s assets, certain share exchanges and certain distributions of property or assets to the holders of Class A Common Stock, the holders of the Series G Preferred Stock have the right to receive upon conversion, in lieu of shares of Class A Common Stock otherwise issuable, such securities and/or other property as would have been issued or payable as a result of such corporate change with respect to or in exchange for the Class A Common Stock issuable upon conversion of the Series G Preferred Stock.In addition, if on the second anniversary date of the issuance of Series G Preferred Stock, the applicable Conversion Price is less than the Current Market Price (as such term is defined in the Amended Certificate of Designation), then the Conversion Price shall be reduced to such Current Market Price. Mandatory Conversion.If on July 15, 2011any share of Series G Preferred Stock remains outstanding and a registration statement covering the resale of all of the Class A Common Stock underlying the Series G Preferred Stock is effective and has been effective for 90 days prior to such date, the Company must convert each share of the Series G Preferred Stock into Class A Common Stock at the then applicable Conversion Price. Optional Redemption.If the Conversion Price is reduced below $1.50 as a result of an adjustment on the second anniversary of issuance, the Company may, within ten (10) days after the second anniversary of the issuance date of the Series G Preferred Stock, elect to redeem all, but not less than all, of the outstanding Series G Preferred Stock by paying cash in exchange for each share to be redeemed in an amount equal to 150% of the Stated Value, less all dividends paid thereon. 3 Required Holder Approval.So long as any shares of Series G Preferred Stock are outstanding, the Company may not, without the prior approval (by vote or written consent) of the holders of a majority of the then outstandingshares of Series G Preferred Stock: (i) amend the rights, preferences or privileges of the Series G Preferred Stock; (ii) amend or waive any provision of the Company’s Certificate of Incorporation, as amended, in a way that would alter the rights, preferences or privileges of the Series G Preferred Stock; (iii) create any Senior Securities; or (iv) enter into any agreement with respect to the foregoing clauses (i) through (iii). The foregoing description of the Series G Preferred Stock is qualified in its entirety by reference to the Amended Certificate of Designation filed as Exhibit 3.2 to this report and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibits are filed with this Current Report on Form8-K: ExhibitNo. Description 1.1 Preferred Stock Purchase Agreement by and between The Amacore Group, Inc. and Vicis Capital Master Fund dated January 15, 2008. 1.2 Registration Rights Agreement by and between The Amacore Group, Inc. and Vicis Capital Master Fund dated January 15, 2008. 3.1 Amended Certificate of Incorporation 3.2 Amended Certificate of Designation of Series G Convertible Preferred Stock filed with the Delaware Secretary of State on January 14, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE AMACORE GROUP, INC. Date:January 18, 2008 By: /s/ Clark A. Marcus Name: Clark A. Marcus Title: Chief Executive Officer EXHIBIT INDEX The following exhibits are filed with this Current Report on Form8-K: ExhibitNo. Description 1.1 Preferred Stock Purchase Agreement by and between The Amacore Group, Inc. and Vicis Capital Master Fund dated January 15, 2008. 1.2 Registration Rights Agreement by and between The Amacore Group, Inc. and Vicis Capital Master Fund dated January 15, 2008. 3.1 Amended Certificate of Incorporation 3.2 Amended Certificate of Designation of Series G Convertible Preferred Stock filed with the Delaware Secretary of State on January 14, 2008. 4
